Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Given respondent’s solitary act of neglect in an otherwise unblemished legal career and the lack of financial harm to his client, a public reprimand is warranted. See Lake Cty. Bar Assn. v. Smith (1999), 85 Ohio St.3d 402, 709 N.E.2d 116; Cleveland Bar Assn. v. Kates (1997), 78 Ohio St.3d 69, 676 N.E.2d 512; Stark Cty. Bar Assn. v. Tscholl (1991), 57 Ohio St.3d 211, 567 N.E.2d 265. Respondent is hereby publicly reprimanded. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.